Citation Nr: 1226552	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  10-01 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for a mental condition, to include posttraumatic stress disorder (PTSD).  

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Review of the medical evidence in the claims folder reveals that the Veteran has been diagnosed with various psychiatric conditions.  In light of the foregoing, the Veteran's claim has been recharacterized as reflected on the title page.

The Veteran submitted a statement in January 2010, which was received after the RO issued a January 2010 supplemental statement of the case.  This evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ), but review reveals that the assertions raised by the Veteran are redundant.  Based on the foregoing, the Board finds that the evidence submitted is cumulative of that of record and already considered by the RO.  For this reason, the evidence need not be remanded to the AOJ.  See 38 C.F.R. § 20.1304 (2011).


FINDING OF FACT

There is no competent evidence of record that the Veteran has an acquired psychiatric disorder that is etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Pre-adjudicatory notice was provided to the Veteran in a November 2008 letter.  Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service treatment records have been associated with the claims folder, as have private medical records, to include records from the Social Security Administration (SSA), and the Veteran was provided a VA examination in conjunction with his claim.  VA also made efforts to obtain any in-service clinical records, to include those from the Ireland Army Hospital at Fort Knox, but was informed that no records were located.  See March 2009 VA Form 3101; June 2009 memorandum.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained. 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

Pertinent laws and regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, such as psychoses, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he has an acquired psychiatric disorder, initially noted to be a mental condition and PTSD, as a result of service.  He asserts that he was placed/locked in a gas chamber on three occasions during his basic training without a mask, that as a result he was hospitalized for mental health complaints, and that he has developed an acquired psychiatric disorder as a result of this incident in service.  See e.g., November 2008 VA Form 21-526; notice of disagreement received July 2009; January 2010 VA Form 9; statement in support of claim received January 2010.  

Service treatment records reveal two annotations that show complaints of tearfulness and distress.  In April 1986, the Veteran reported having problems with his wife which caused his tearfulness.  In May 1986, his commander referred him to service medical personnel as he was threatening to hurt himself.  See health records.  Although no discharge examination is of record, service personnel records document that the Veteran was given an entry-level separation and discharged from military due to a personality disorder.  See e.g., DD 214.  

Post-service medical evidence of record contains a substantial amount of mental health treatment.  Records obtained from SSA include those from UW Health Horicon and Dodge Count Human Services and Health Department (which were also obtained after the Veteran provided the requisite release of information).  These records reveal that the Veteran initially sought treatment in approximately October 2005 and that he has been diagnosed with several disorders, to include mood disorder, not otherwise specified (NOS); major depression with psychotic features; and panic disorder.  At the time of this treatment, the Veteran reported being hospitalized during service but did not report the in-service gas chamber incident.  In addition, no opinion regarding the etiology of any of the diagnosed disorders was provided in these records.  

The Veteran underwent a VA mental disorders examination in April 2009, at which time his claims folder was available for review.  The VA examiner noted the in-service treatment records and indicated that no diagnosis was given at that time, but that the Veteran was discharged due to a personality disorder.  The examiner also noted that the Veteran reported he was having difficulty back in April and May of 1986 due to problems with his wife.  In pertinent part, the Veteran reported that he was hospitalized for two months during service, but the examiner reported that there were no records of hospitalization.  He also reported a history of alcohol abuse and childhood abuse and reported the alleged in-service incident with the gas chamber, which was noted to be a form of discipline, followed by his hospitalization.  Following a detailed mental status examination, an Axis I diagnosis of mood disorder not otherwise specified, to include symptoms of anxiety and depression, was made.  It was the examiner's opinion that it is less likely than not that the Veteran's current mental health condition is related to the mental health treatment shown in service and that it is more likely related to some other cause.  In support of this opinion, the examiner acknowledged the extensive post-service history of treatment, but noted that none of those records provided convincing evidence of a relationship between the Veteran's ongoing mental health issues and the issues he complained of during service.  The examiner noted that the Veteran reported that his problems in April 1986 had to do with problems he was having with his wife and indicated that they were situational in nature.  

The evidence of record does not support the claim for service connection for an acquired psychiatric disorder.  The Board acknowledges the in-service treatment the Veteran received related to problems with his wife and his threat of hurting himself.  It also acknowledges the Veteran's assertion regarding the incident during basic training involving the gas chamber, which he contends resulted in his current problems, and finds that he is competent to make such an assertion.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board does not find this assertion to be credible.  The Veteran did not mention any incident with a gas chamber while seeking in-service treatment and he did not report it while seeking treatment after service.  See records from UW Health Horicon and Dodge Count Human Services and Health Department.  The Veteran's assertion that he was hospitalized for two months during service is also not credible as his DD 214 shows only one month and five days of service.  These records have greater probative value than the history as more recently reported by the Veteran.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Moreover, there is no competent evidence that any of the Veteran's psychiatric conditions are etiologically related to service.  Rather, the VA examiner determined that it is less likely than not that the Veteran's current mental health condition is related to the mental health treatment shown in service.  This opinion was supported by adequate rationale, which was based on review of the Veteran's in-service and post-service treatment records and the history as reported by the Veteran.  As such, it is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion). 

Absent any credible evidence that an in-service stressor or event occurred and any competent evidence establishing an etiological relationship between active service and any of the Veteran's currently diagnosed disorders, service connection for an acquired psychiatric disorder is not warranted and the claim must be denied.  The Board also notes that personality disorders are not diseases or injuries within the meaning of applicable legislation and that there is no evidence of psychosis within one year of the Veteran's discharge.  38 C.F.R. §§ 3.303(c), 3.307, 3.309.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder is denied.  



____________________________________________
                                                     D. VAN WAMBEKE
                        Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


